 CBS INC.537CBS Inc.and International Brotherhood of ElectricalWorkers,AFL-CIO,and Local 4,Local 45, Local202, Local 1200,Local1212,Local 1220,and Local1228,InternationalBrotherhoodofElectricalWorkers,AFL-CIO. Case 31-CA-5587later amended by the various Charging Parties, alleges thatRespondent, CBS Inc., has engaged in unfair labor practic-es within the meaning of Section 8(a)(5) and (1) of the Act.Briefs have been duly submitted by the parties.Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:October 19, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn June 23, 1976, Administrative Law Judge Mar-tin S. Bennett issued the attached Decision in thisproceeding. Thereafter, Charging Parties and Gener-alCounsel filed exceptions and supporting briefs,and Respondent filed an answering brief, cross-ex-ceptions, and supporting brief. Charging Parties alsofiled an answering brief to Respondent's cross-excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions ' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.'We do not adopt any suggestion by the Administrative Law Judge to theeffect that the IBEW was acting in bad faith in seeking to add NABETrepresentatives to its bargaining team Nor do we adopt the AdministrativeLaw Judge's continents with respect to NABET's duty to disclose informa-tion it might receive on a confidential' basis as a result of its participation insuch bargaining.DECISIONSTATEMENT OF THE CASEFINDINGS OF FACT1.JURISDICTIONAL FINDINGSCBS Inc. is a New York corporation engaged in radioand TV broadcasting. It annually ships goods and per-forms services valued in excess of $50,000 outside of NewYork. I find that the operations of Respondent affect com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical' Workers, AFL-CIO, and its various Locals as named in the complaint, aswell as National Association of Broadcast Engineers andTechnicians,AFL-CIO,herein NABET,are labor organi-zations within the meaning of Section 2(5) of the Act. Theyare respectively referred to as IBEW and NABET.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Introduction; The IssueThere is but one issue herein. From 1938 to.1951, IBEWand Respondent have been signatory to a series of collec-tive-bargaining agreements originally covering broadcasttechnicians in the radio industry. IBEW was certified bythe Board in 1951 for a nationwide unit of broadcast tech-mcians and, in 1952, Respondent and IBEW entered intoan agreement covering both radio and television techni-cians. Since that time they have regularly entered into col-lective-bargaining agreements.In 1972, the parties entered into a contract expiring Sep-tember 30, 1975. The sole issue herein is whether duringnegotiations for a subsequent contract Respondent unlaw-fully refused to bargain with the Union, more. specificallythat Respondent rejected the attempt of IBEW to have onits bargaining team representatives of NABET. The latterhas no contractual relationship with Respondent, but doeshave contracts with Respondent's two key competitors,namely NBC and ABC.B. Sequence of EventsOf some relevance to the instant dispute are the negotia-tions for the previous 1972-75 contract. At that time, CBSproposed certain changes by which it aspired to assumeleadership in the use of new electronic equipment. IBEWMARTINS.BENNETT,Administrative Law Judge: Thisagreed to relax contractual provisions in return for the dis-matter was heard at Los Angeles, California, on Februaryclosure of information deemed confidential by Respon-24 and 25, 1976. The complaint, issued on December 5dent.More particularly, this involved information concern-based on an original charge filed on September 11, 1975,ing the use of a new camera; indeed, CBS had a monopoly226 NLRB No. 85 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the use of this camera in a visit of the President of theUnited States overseas in 1974.1It is undisputed that IBEW had recognized the confiden-tial nature of the new technology developed and utilized byCBS. Pursuant to the 1972 contract, the parties agreed toquarterly consultation meetings and there is no evidencethat IBEW heretofore has ever breached the confidentialityof information gleaned from these meetings; none of thesemeetings, it may be noted, had ever been attended by rep-resentatives of NABET.Turning to negotiations for the 1975 agreement, accord-mg to the uncontroverted testimony of Vice PresidentJames Sirmons of Respondent, and I so find, Respondentplanned to provide IBEW with confidential informationconcerning its plans in the production field. For example,Respondent planned to propose changes to IBEW's juris-diction over electronic work with three new electronic in-put devices; none of these were then available to the com-petitors of Respondent.Similarly, in the news field, Respondent intended to sub-mit proposals broadening the use of personnel in at leastfour specified categories. Respondent believed that confi-dentiality was imperative so as to gain lead time over itscompetitors. It is undisputed that confidentiality concern-ing trade secrets and business plans would indeed give Re-spondent a temporary competitive advantage over its twokey competitors, albeit the rest of the industry would ulti-mately catch up and this indeed has taken place, subse-quent to the events treated herein.C. The 1975 NegotiationsIn mid-July 1975, IBEW and Respondent commencedcollective-bargaining negotiations in Ossining, New York,for a new contract. Respondent presented contract de-mands, not involving the disclosure of confidential infor-mation, to a negotiating committee including solely IBEWpersonnel.Pursuant to agreement, they met again in San Diego,California, on September 3. On the following day, as Re-spondent stresses, IBEW for the first time in 35 years ofbargaining history introduced as members of its bargainingcommittee two members of IATSE, a labor organization inthe radio and television industry. Respondent did object totheir presence on the premise that good-faith negotiationswould be impeded due to the existence of jurisdictionaldisputes and contradictory claims between these two labororganizations.Recognizing that IATSE did enjoy representation ofsome employees of CBS and was duly signatory to con-tracts with CBS, the latter did continue to bargain whilerepresentatives of IATSE were present.This acquiescence by Respondent as to the compositionof the bargaining committee apparently fell afoul of theplans of IBEW because on September 8 IBEW introducediABC and NBC apparently did not enjoy the use of this equipment untilSeptember 1974 and CBS now utilizes more of these cameras than either ofthe-other two networks In essence, simply stated, CBS was able to broad-cast live coverage directly whereas its competitors, utilizing older equip-ment, transported film to base facilities for processing and editing and thisresulted in ensuing delayNolan, an International representative and vice presidentofNABET, as a member of its bargaining committee.Again, as stressed by Respondent, NABET enjoyed nocontracts with Respondent, but did represent employees ofthe latter's key competitors, namely NBC and ABC. Re-spondent therefore contends that because support of itsproposals would require disclosure of details concerninghighly confidential technologicalmatters and businessplans the presence of the NABET representatives whoseallegiance perforce was to employees of the two archrivalnetworks would inhibit in a most direct and obvious man-ner the bargaining process. On September 8 a Mrs. Wolfe,itmay be noted, also attended. She worked for an indepen-dent radio station and was an assistant to the businessmanager of IBEW Local 1212; because of her affiliationwith IBEW, Respondent did not seriously challenge herpresence and indeed excused same.IBEW persisted on the participation of a NABET repre-sentative;Respondent responded by filing a charge thatthis was violative of Section 8(b) of the Act; this was.reject-ed by the Regional Director and an appeal to the GeneralCounsel was similarly rejected. Respondent and IBEW metin San Diego from September 8 through 30, 1975. Respon-dent refused to negotiate because of the presence-ofNABET personnel and, as indicated, this is the gravamenof the instant charge.D. Subsequent MeetingsIBEW came forward with a ploy in an effort to placateRespondent. On or about, September 16, it proposed thatthey negotiate with respect to proposals not requiring thedisclosure of confidential information. Respondent resistedthis,inter alia,on the basis which I deem axiomatic, thatmeaningful collective bargaining perforce requires a giveand take balance of respective positions with ultimate reso-lution of the contract upon the entire composite picture. Iam not aware of any authoritative decisions that such bar-gaining in limbo is supported.In any event, it appears that IBEW did not come for-ward with a full-fledged contract proposal. Moreover, asRespondent contends, it has no collective-bargaining rela-tionship with NABET, unlike that with IBEW.2At an ostensible bargaining meeting held on September19,Nolan was replaced as a member of the union bargain-ing group by a Mr. Lynch, International president ofNABET. On or about that date, as well as thereafter, norepresentatives of IATSE were present at the negotiations.There was a brief bargaining meeting on September 22during part of which Lynch of NABET was absent fromthe room. Bargaining did take place, but it was discontin-ued upon the return of Lynch to the scene.Later, on or about September 24, Respondent proposedthat the parties meet in subcommittee so as to exchangeinformation pending agreement on a new contract. IBEWdeclined, stating that all the negotiations had to take placeacross the bargaining table and in the presence of a repre-2 I am at a loss to appreciate the argument that NABET representativeswould remain silent and disregard their primary duty of fair and full repre-sentation to its constituents who are employed by two key rival networks. CBS INC.539sentative of NABET. Thereafter, IBEW and Respondentagreed to extend the 1972 contract for a 5-month periodthrough February 29, 1976.E. 1976 NegotiationsThe parties resumed negotiations at Santa Barbara, Cali-fornia, without the presence of any union representativesother than IBEW personnel. These took place betweenJanuary 6 and 21 and later in San Diego between January28 and February 4, 1976. It is undisputed that during thesemeetings Respondent presented the identical proposals aswell as supporting confidential information which it hadintended to present during the abortive 1975 meetings. Sir-mons, an impressive witness for Respondent, uncontrovert-edly testified that these-proposals with supporting confi-dential data took up approximately 75 percent of thebargaining time in 1976. I so find.As noted, on November 20, 1975, Respondent and theUnion had executed an interim agreement extending thecontract, expiring September 30,-1975, through February29, 1976, with wages and overtime to be agreed upon retro-active to October 1, 1975.F. Analysis and ConclusionsThe General Counsel manifestly relies upon the decisioninGeneral Electric Company v. N.L.R.B.,412 F.2d 512(C.A. 2, 1969) where the circuit court in effect enforced arefusal-to-bargain order where the employer resisted bar-gaining with a union negotiating committee which includ-ed representatives of other labor organizations. But endem-ic therein is the fact that all these other labor organizationsrepresented employees of General Electric in other units.And the facts herein are stronger in behalf of Respondentbecause of the introduction of a representative of NABETwhich represented no employees of Respondent.To the contrary, NABET represented only employees oftwo archrivals of Respondent, namely NBC and ABC. Itdefies credence that such a representative would ignore hisresponsibility to his constituents. Indeed, had he doneotherwise, this might properly lead to charges of unfairlyrepresenting or acting in derogation of established respon-sibilities, a most basic conflict of interest. In my judgment,this case at the very least constitutes exceptional circum-stances which buttress the position of an employer so as towarrant a departure from theGeneral Electricdoctrine, su-pra.In essence, as Respondent contends, and I so find, underthe unique circumstances of this case, the composition ofthe bargaining committee of IBEW perforce constitutes a"clear and present danger to the bargaining process." In-deed, even under the decision ofGeneral Electric,at 519, itis acknowledged that there could be a conflict of interest soas to make good-faith bargaining impractical. Still later, at520, the court acknowledged that a showing of the clearand present danger to the collective-bargaining processcould constitute a defense to a refusal-to-bargain allega-tion.Still later, at 522, the court held that the record did notdemonstrate a clear and present danger to the bargainingprocess requisite to overcome the burden imposed on onewho objected to the bargaining representatives selected bythe other party. The court went on to honor as members ofthe bargaining committee personnel of other labor organi-zations who enjoyed contracts with General Electric.But even inGeneral Electric,the court held that it wouldnot impose a blanket prohibition on interunion coopera-tion, as found by the Board, but the circuit court then ac-knowledged the right of an employer to demonstrate aclear and present danger to the bargaining process. In myjudgment, this has been done in the present case.Itmay further be noted that at a meeting IBEW pro-posed that a general pledge of confidentiality be executedby all sides. On the posture most favorable to IBEW, Re-spondent CBS took the position that this was not adequateprotection against the disclosure of trade secrets. I concur,because, as indicated, the representative of NABET had aprimary allegiance to his constituents who were employedby the two archrivals of Respondent. And, as is obvious, abreach of such a pledge of confidentiality by a representa-tive of NABET would have caused irreparable injury bydepriving Respondent of competitive advantages. In sum,the inclusion of a NABET representative on the bargainingcommittee during the 1975 negotiations, as stated, consti-tuted a clear and present danger to meaningful collectivebargaining.3In view of the foregoing considerations, I shall recom-mend that the complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.CBS Inc. is an employer whose operations affect com-merce within the meaning of Section 2(6) and (7) of theAct.2. InternationalBrotherhood of ElectricalWorkers,AFL-CIO, and Local 4, Local 45, Local 202, Local 1200,Local 1212, Local 1220, and Local 1228, InternationalBrotherhood of ElectricalWorkers,AFL-CIO, andNABET are labor organizations within the meaning ofSection 2(5) of the Act.3.Respondent has not engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER4The complaint is dismissed in its entirety.3Respondent has also pressed the argument that the Charging Parties donot enjoy a statutory right to select whomever they wish as members of theirnegotiating committee and has argued in support of this view in its briefTherein, it has sought to make a distinction between rights guaranteed un-der Sec 8(b)(1)(B) of the Act and under Sec 7 thereof In view of thefindings made heretofore, I deem it unnecessary to pass on this issue4In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes